UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7428



In Re: WALLACE MITCHELL,

                                                         Petitioner.



    On Petition for a Writ of Habeas Corpus Ad Testificandum.
         (CA-95-840, CA-96-3182, CA-97-1405, CA-97-1915)


Submitted:   December 14, 2000         Decided:    December 22, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Wallace Mitchell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wallace Mitchell petitions this court for a writ of habeas

corpus ad testificandum.   We grant Mitchell’s motion for leave to

proceed in forma pauperis.   We have reviewed the petition and the

record and deny the petition.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2